NO. 07-02-0181-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                  JULY 23, 2002
                         ______________________________

                         JONATHON ANTWAN DONALDSON

                                                       Appellant

                                            v.

                                THE STATE OF TEXAS,

                                               Appellee
                       _________________________________

            FROM THE 209TH DISTRICT COURT OF HARRIS COUNTY;

              NO. 902,509; HON. MICHAEL MCSPADDEN, PRESIDING
                       _______________________________

                                    DISMISSAL
                         _______________________________

Before BOYD, C.J., QUINN and JOHNSON, JJ.

      Appellant, Jonathon Antwon Donaldson, appealed from a judgment under which he

was convicted of possession with intent to deliver a controlled substance. The clerk’s

record has been filed in this cause but the reporter’s record has not. Pending before us

is appellant’s pro se request to withdraw his notice of appeal. The request, however, was

not signed by him as required by Texas Rule of Appellate Procedure 42.2(a). Accordingly,

the case was abated and remanded to the 209th District Court of Harris County (trial court)
to determine if he desired to prosecute the appeal. Thereafter, the trial court conducted

the hearing, and we received the court reporter’s record of same on July 15, 2002. At the

hearing, appellant confirmed his desire to withdraw his notice of appeal.

      Accordingly, the cause is reinstated. Without passing on the merits of the case, we

dismiss the appeal pursuant to appellant’s request. Having so dismissed the appeal, no

motion for rehearing will be entertained, and our mandate will issue forthwith.



                                                       Brian Quinn
                                                         Justice


Do not publish.




                                            2